Case: 21-11101     Document: 00516427664         Page: 1     Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 10, 2022
                                  No. 21-11101                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Erica Carranza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:21-CR-32-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Erica Carranza pled guilty to conspiracy to commit money laundering
   in violation of 18 U.S.C. § 1956(h). She was sentenced within the Guidelines
   range to 19 months of imprisonment and 2 years of supervised release. She




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11101      Document: 00516427664           Page: 2    Date Filed: 08/10/2022




                                     No. 21-11101


   appeals her sentence, arguing that the district court clearly erred by denying
   her a two-level minor role reduction under U.S.S.G. § 3B1.2(b).
          Because Carranza preserved her arguments by raising them in the
   district court, we review the district court’s interpretation and application of
   the Sentencing Guidelines de novo and its “findings of fact and its application
   of the Sentencing Guidelines to those findings of fact . . . for clear error.”
   United States v. Cedillo–Narvaez, 761 F.3d 397, 401 (5th Cir. 2014). Whether
   a defendant is a minor or minimal participant under Section 3B1.2 is a factual
   question reviewed for clear error. United States v. Gomez-Valle, 828 F.3d 324,
   327 (5th Cir. 2016).
          A defendant who is “less culpable than most other participants in the
   criminal activity, but whose role could not be described as minimal,” is
   eligible for a two-level decrease under Section 3B1.2(b). § 3B1.2, cmt. n.5.
   “[T]o qualify . . . a defendant must have been peripheral to the advancement
   of the illicit activity.” United States v. Anchundia-Espinoza, 897 F.3d 629, 634
   (5th Cir. 2018) (citation omitted).        The defendant has the burden of
   demonstrating by a preponderance of the evidence that an adjustment was
   warranted. United States v. Castro, 843 F.3d 608, 612 (5th Cir. 2016).
          Carranza argues that a two-level reduction was warranted because her
   involvement was peripheral to the overall money laundering operation. She
   emphasizes that she sent the fewest wires, 14 out of a total of 713, and wired
   the least amount of money, $13,201.99 of the more than $664,000 in drug
   proceeds that were laundered.
          While Carranza conducted the fewest transfers of the money
   laundering participants, the district court could plausibly find, based on the
   record as a whole, that Carranza’s sending 14 wire transfers over the course
   of a year and a half was not peripheral to the advancement of the illegal
   activity and did not warrant the application of a two-level reduction. It is true




                                          2
Case: 21-11101        Document: 00516427664         Page: 3   Date Filed: 08/10/2022




                                     No. 21-11101


   that no evidence was presented to show that Carranza engaged in any high-
   level planning or directly benefited financially. However, those are just two
   factors that the district court considers in determining whether to apply a
   Section 3B1.2 reduction; other factors weigh against application of a
   reduction. See United States v. Bello-Sanchez, 872 F.3d 260, 264-65 (5th Cir.
   2017); § 3B1.2 cmt. n.3(C)(i)-(v).
            There is no dispute that Carranza knew she was laundering drug
   proceeds. Additionally, the same evidence Carranza relies upon to support
   her argument that she was acting at the behest of her family — that she lived
   in the same house as the other more culpable family members — just as
   plausibly supports the conclusion that the money laundering was “a family
   enterprise,” as the Government argued at sentencing, and that Carranza was
   aware of the scope and structure of the enterprise and willingly participated
   in it.     “Where there are two permissible views of the evidence, the
   factfinder’s choice between them cannot be clearly erroneous.” United
   States v. Harris, 740 F.3d 956, 967 (5th Cir. 2014) (citation omitted).
   Moreover, sending wire transfers was not a peripheral activity. It was the
   method by which the participants transferred drug proceeds out of the
   United States to Mexico, and Carranza engaged in that activity for almost a
   year and a half.
            Because the finding that Carranza was not a minor participant in the
   money laundering offense was plausible in light of the record as a whole, the
   district court did not clearly err by denying a Section 3B1.2(b) role reduction.
   See Anchundia-Espinoza, 897 F.3d at 634-35.
            AFFIRMED.




                                          3